Citation Nr: 1636806	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  11-27 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for two surgical scars, vertical, right of umbilicus andhorizontal, upper right lower quadrant of the abdomen associated with residuals, appendectomy with surgical sequelae of inflamed mass, abdominal cavity.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of an appendectomy.  

3.  Entitlement to an effective date prior to January 15, 2010 for the grant of a 10 percent rating for residuals of an appendectomy.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  





REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The July 2010 rating decision granted service connection for two surgical scars on the right upper abdomen and assigned a noncompensable disability rating.  The rating decision also granted a 10 percent disability rating for residuals of an appendectomy, effective January 15, 2010.  

In January 2014, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development.   In November 2014, the Board denied an initial compensable rating for scars under Diagnostic Code 7805, granted a separate 10 percent disability rating for scars under Diagnostic Code 7804, and denied an earlier effective date than January 15, 2010 for the grant of a 10 percent disability rating for residuals of an appendectomy.  

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a June 2015 Order, following a Joint Motion for Partial Remand (JMR).  

In August 2015, the Board remanded the claim for additional development.  The claim has now returned to the Board for further development.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the evidence reflects that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  In August 2015 correspondence, the Veteran reported that he is in receipt of SSA benefits and has been deemed 100 percent disabled for the past seven years.  The duty to assist includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant SSA records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  As such, upon remand, the AOJ should undertake appropriate action to obtain any outstanding SSA records.

In an August 2015 remand, the Board directed that a VA examination be conducted to determine the current level of impairment due to the service-connected abdominal scars.  The Board specified that the examiner should determine whether nausea, vomiting, cramping, itching, and burning described by the Veteran are symptoms associated with the Veteran's service-connected abdominal scars.  The examiner was advised that the Veteran was competent to report symptoms and that the Veteran's s report must be considered in formulating the opinion.  In October 2015, the VA examiner opined that there is no physical or anatomical nexus or objective evidence to support the Veteran's complaints of nexus, vomiting, cramping, itching, or burning, but did not explain the rationale to support this opinion and did not adequately address the Veteran's contentions that his symptoms are associated with surgical scars from his appendectomy.  The VA examiner found that the scars are well healed without signs of irritation or infection.  Instead, the examiner opined that his symptoms of nausea and vomiting are related to non-service connected gastroesophageal reflux disease (GERD).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   Given that the Veteran is service-connected for residuals of surgical scars for appendectomy, the VA examiner should also offer an opinion on whether his service-connected disability caused or aggravated his GERD.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  For these reasons, the Board finds that a more definitive medical opinion, one which acknowledges and discuss the Veteran's contentions, would be helpful in this case.

On remand, VCAA notice and efforts should be made to obtain records of any relevant VA and non-VA treatment he may have undergone since remand, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, since a favorable decision to grant an increased rating for two surgical scars on the right upper abdomen and residuals of appendectomy may have an impact on the resolution of the claim for TDIU, the Board will defer the claim for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional VA or non-VA treatment records pertinent to the claim on appeal.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Obtain from SSA any  determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner must elicit from the Veteran a detailed history of the onset and progression of relevant symptoms, to include nausea, vomiting, cramping, itching, and burning.  All indicated tests and studies should be performed, and the examiner must review the results of any testing prior to completing the report.

A)  The examiner should also discuss the nature and severity of all appendectomy residuals, to include surgical scars. 

B)  Based on a review of the claims file, the examiner should indicate whether the Veteran's symptoms are related to the reported diagnosis of GERD that is distinct from service-connected appendectomy residuals with surgical scars. 

In providing this opinion, the examiner is asked to carefully consider the objective medical findings in the service treatment records.  The examiner should remain mindful of the fact that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide the medical reasons for doing so.

4.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.



The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




